DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the amendment filed on 10/18/2021; claim(s) 1, 3- 4, 9, 11-14, 18, 20-22, 24- 25, 27-28, 30, 34, 36, 38-41, and 43-46 is/are pending in this application; claim(s) 1, 22, & 36 is/are independent claim(s).  The claims 2, 5-8, 10, 15-17, 19, 23, 26, 29, 31-33, 35, 37, & 42 were previously cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant’s argues various features of the independent claim 1 not being disclosed by the cited references of the outstanding 103 rejection. See Remarks, pages 12- 17. Specifically, Applicant argue that the secondary reference Hatzor does not teach its local computer 206 (fig. 5) to control a first portion and the remote computer 202 to control second portion of the industrial automation system (see, Remarks, last para. of page 14). Applicant further states these arguments also apply to other independent claims 22 & 36. See Remarks, pages 18-19.

Response: Examiner respectfully disagrees for the reasons discussed below. 

 “The Office Action contends that Hatzor cures these deficiencies. Hatzor relates to a mobile food service unit whose operation is computer controlled…Hatzor does not indicate that its local computer controls a first portion of an industrial automation system and that its remote computer controls a first portion of an industrial automation system. Rather, the examples described in Hatzor suggest that a given control function of the food service unit can be controlled by either the local computer or the remote computer, or by the two working in conjunction to control that function
…
These examples make clear that Hatzor' s local computer and remote computer do not control respective first and second portions of an automation system, nor do the local and remote computers coordinate control of these respective portions of the automation system to bring a performance metric of the automation system within a defined baseline associated with a production goal. Since Hatzor, alone or in combination with Maturana et al., does contemplate such coordinated control of first and second portions of an automation system by respective local and cloud-based industrial controllers, the cited reference also fails to disclose that the cloud based controller (alleged to correspond to Hatzor's remote computer) can facilitate this coordination… 

More specifically, Hatzor, alone or in combination with Maturana et al., does not indicate that these first and second control instructions are generated based on a determined correlation between the data from one or more devices of the automation system and a production goal, where this production goal is at least one a level of product output by the industrial automation system or a reduction of maintenance downtime for the industrial automation system, as also recited in amended independent claim 1” (Remarks, pages 14- 17)

Please note MPEP 2144.01 states:
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in … In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion mplies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Here, Hatzor teaches, inter alia:
[0102], Likewise the tasks distributions among the local and remote computers may vary, depending upon the particular application.
[0097], The main auxiliary systems are coupled to a control computer, thus enabling the continuous monitoring, analyzing, operating and controlling of various parameters and processes of the unit. The operation and condition of the unit 10 can be selectively controlled by a local computer or by a remote computer, or by a combination of both….In the above mentioned embodiments, the local computer is able to perform control activities independently, however, it is also possible to have the remote computer take over the control of the local computer to carry out the required functions.
[0101] Thus, The activation, deactivation and monitoring of the systems (for example, the environmental units--the air-condition system 210 and the light system 212, or the food preparation systems 214) are controlled by the local computer 206. When a failure occurs, the remote computer 202 is notified, and an automatic request for maintenance operation is sent. This is only an example and other variants may apply. For example, the remote computer may transmit, through the communication medium, the desired food temperature (say, in accordance with standards prescribed by the chain headquarters) and the latter temperature will be monitored in the refrigerator using the refrigerator self thermostat circuitry, or possibly under the control of the local computer 206. Either the local computer 206 or the remote computer 202 controls the operation of the food preparation systems 214, and thus maintains the desired standards such as cooking time, cooking temperature and the like. 

Here, after carefully analyzing (not merely focusing on literal wordings) the disclosure of Hatzor (specifically, the above emphasized portion in addition to listed applicant’s paragraphs, see, Remarks, pages 15- 16), contrary to applicant’s statement of “These examples make clear that Hatzor' s local computer and remote computer do not control respective first and second portions of an automation system, nor do the local and remote computers coordinate control of these respective portions of the automation system to bring a performance metric of the automation system within a defined baseline associated with a production goal” (Remarks, page 17), PHOSITA can conclude that Hatzor teaches or implies to the PHOSITA that some portion of the unit food service unit 20 are controlled by the local computer 206 and remaining portion are controlled by the remote control computer/SCADA 202 as part of controlling “by a combination of both”.
 Specifically, whenever there is/are failure(s) in the sub-system(s) (like 210 -220 of fig. 5) that supposed to be controlled by the local controller 206, that subsystem(s) control function is/are automatically taken over by the remote control computer 202 as part of controlling “by a combination of both” (see, para. 0097). PHOSITA would understand/draw a conclusion that the tasks distributions may vary depending upon the particular application between the local and remote computer (of para. 0102) as allowing Hatzor' s local computer and remote computer to control respective first and second portions of an automation system (food service unit 20)
Therefore, Hatzor’s disclosure to include, inter alia, “operation and condition of the unit 10 can be selectively controlled by a local computer or by a remote computer, or by a combination of both”; “Likewise the tasks distributions among the local and remote computers may vary, depending upon the particular application”; and “to have the remote computer take over the control of the local computer to carry out the required functions” would clearly imply/suggest that these controllers 206 (analogous to Maturana’s local PLC of the facility 104, fig. 1) & 202 (analogous to Maturana’s cloud platform 102) perform coordinated control of the first portion (like systems 210 & 212) and the second portion (like systems 214, 216, & 220 or like) of the food service unit 20 as shown in fig. 5. 
at least one a level of product output by the industrial automation system or a reduction of maintenance downtime for the industrial automation system, Examiner states that even in Hatzor reference, the taking over of the roles of the local controller by the remote controller is to reduce the maintenance downtime. The remote controller 202 of the Hatzor also knows or have already determined that there is a correlation between the sensed subsystem failure and company’s desired standards (see, para. 0101). Here, the taking over the jobs of the local computer 206 (PLC based on para. 0097) by the remote controller 202 happens based on determined correlation of the detected data of the automation system and the goal of the company to reduce the downtime. Otherwise, although failure is detected in one or more subsystems 210- 220, the central computer 202 does not need to take over to the control of the local computer to carry out the required functions. Hatzor’s remote computer taking over is clearly to minimize the downtime in its production system. Therefore, Hatzor teaches enough details to PHOSITA to drawn an conclusion that some portions of the system 20 are controlled by the local controller 206 and other subsystems are controlled by the remote controller 202 based on the determined correlation between sensed failure data in the system 20 and the impact it has on reduction of maintenance downtime.

III) Applicant’s arguments against cited Katz and Zeif references are merely directed to state that they fail to cure the deficiency of the Maturana and Hatzor. See, Remarks, pages 19- 21. However, Examiner disagrees with applicant’s characterizations of combination of Maturana and Hatzor as discussed above, therefore, the arguments against Katz and Zeif are moot.

Claim Rejections - 35 USC § 103
Claims 1, 3- 4, 9, 11- 14, 18, 20- 22, 24- 25, 27-28, 30, 34, 36, & 38- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al. (US 20140047107 A1, “Maturana”) in view of Hatzor (US 20030183456 A1). Maturana and Hatzor are references of the record.
	
	Regarding claim 1, Maturana teaches a system [system of Maturana, e.g., figs. 1-2 including at least an enterprise and a “cloud platform”], comprising:
	a memory [memory used by the cloud] that stores computer-executable components ([0111]) and
	a processor [processor like processor 2214 of fig. 22 used by the cloud], operatively coupled to the memory, that executes computer-executable components [various applications like applications/services 112 or 1204 hosted at the “cloud platform”], the computer-executable components comprising: ([0040, 0110, ]);
worker role” like 1214/322 that “receive[s] receive the data sent to cloud platform”] that executes on a cloud platform [“cloud platform” of Maturana, e.g., cloud platform 102/204/1220] and is configured to collect, via at least one communication network, industrial data from one or more devices [devices like 108s] of an industrial automation system [one of the enterprise like facility 1041 which can be implemented as shown in fig. 2] that controls an industrial process [actions/operations performed at an facility] within an industrial facility and from a local industrial controller [industrial controller of the facility which can be of “programmable logic controllers” (para. 0045) type and can execute control program such as “ladder logic, sequential function charts, function block diagrams” (para. 0046), e.g., controller 210 of fig. 2] that is located in the industrial facility and that controls a first portion [“industrial controllers that facilitate monitoring and control of their respective processes”. Fig. 2 clearly shows that one local industrial controller 210 controls only a portion of the plant network 224 and remaining devices/portions of the facility are not controlled by the local controller] of the industrial automation system in accordance with a control program [“executes a user-defined control program that performs automated decision-making”] that executes on the local industrial controller ([0046, 0053, 0084]);
	(b) an analytics component [application service(s) of the cloud platform that execute(s) “analysis” service as shown in figs. 1, 11- 14, e.g., “analysis component 1106” or “analysis application 1204” for virtual environment] configured to determine [“identify, for example, risk of machine downtime, equipment failure”], based on analysis [“perform collective analysis on the data sets to identify trends, correlate device configuration settings with particular metrics of system performance, or other such analyses”] of the data, a correlation [e.g., trends or “correlate”] between the data [“device configuration settings” is subset of the collected data at the cloud] and a production goal [“particular metrics”] to be achieved by the industrial automation system ([0079, 0090-0091]),
	wherein the production goal is at least one a level of product output [“that current production”] by the industrial automation system or a reduction of maintenance downtime [“identify, for example, risk of machine downtime, equipment failure” is performed after analyzing “real-time system data” from industrial facility] for the industrial automation system ([0079, 0091]);
	(c) a cloud-based industrial controller [applications 112 of the cloud platform that can include “control applications” e.g., virtual servers 1206 of figs. 12- 13 having applications and cloud agents 1202] that executes on the cloud platform, ([0049, 0085]); wherein the cloud-based industrial controller is configured to:
	(i) 
	(ii) interface [figs. 1-2 show plant based “industrial controller” is communicatively coupled with cloud platform either using the cloud’s agent or without using (“devices 108 and 110 having smart configuration capability”) cloud’s agent], from the cloud platform, with the local industrial controller (Fig. 2, [0050, 0105]);
	 (iii) 


	Maturana teaches the cloud based applications 112 to provide various services (providing notifications) to the industrial facility analyzing the collected data of the facility and using the results obtained from analyzing and facilitating ([0049, 0079]). Maturana further teaches its cloud based application(s)/cloud based industrial controller to “identify, for example, risk of machine downtime, equipment failure, or potential future safety hazards” ([0091]). Maturana further teaches its system “facilitate coordinated analytics at both the plant level and the cloud level” ([0085]). 
	However, Maturana does not teach allowing the cloud based application(s) to directly control at least a second portion of industrial automation system by using first control instructions as claimed and shown above with 
	(a) control, from the cloud platform, a second portion of the industrial automation system,
	(b) generate, based on the correlation, a first control instruction and a second control instruction that are configured to, in response to execution on the cloud-based industrial controller and the local industrial controller, respectively cause the cloud-based industrial controller and the local industrial controller to perform coordinated control of the first portion and the second portion industrial automation system to bring a performance metric of the industrial automation system within a defined baseline associated with the production goal as claimed.
	Hatzor is directed to a system [“control architecture 200”] and a method for remotely monitoring and controlling activities of an enterprise (associated with food service, service unit 20, analogous to Maturana’s industrial facility 1041) having many sub-systems [“auxiliary systems 210-220”, e.g., air conditioning system 210, light system 212, cash register 216, analogous to devices or processes of the Maturana’s facility] by using both a remotely located program logic controller1 (PLC) based computer 202 and a local PLC 206 ([0097, 0099], fig. 5). Specifically, Hatzor teaches a system comprising:
	an analytics component [part of the remote control computer 202 that performs monitoring and analyzing (“continuous monitoring, analyzing, operating and controlling of various parameters”) the sub units like 210-220 of the unit 10/20] configured to determine, based on analysis of the data [sensor data provided to the control computer 202], a correlation [the remote/SCADA computer 202 knows there is a relationship between failure and/or “detection of abnormal financial movements and other management tasks” are correlated with the standards of the company] between the data and a production goal [one or more of “standards prescribed by the chain headquarters”. PHOSITA would know that after performing the maintenance, the downtime in the unit 20 can be reduced] to be achieved by the industrial automation system, wherein the production goal is at least one a level of product output by the industrial automation system 2or a reduction [resolving the “failure occurs” suggests reduction of maintenance downtime] of maintenance downtime for the industrial automation system ([0097, 0101, 0104]);
	 a local industrial controller [PLC based local control computer 206] that is located in the industrial facility and that controls a first portion [operations that are currently under control of local computer 206, para. 0101] of the industrial automation system in accordance with a control program [PLC based computers are known to run accordance to a control program] that executes on the local industrial controller and a cloud platform [control computer 202, analogous to Maturana’s cloud platform] with memory and processor configured to:
	control, from the cloud platform, a second portion [operations that are direct control of remote computer such as when one or more sub-system like cash register or safety and security unit] of the industrial automation system ([0097, 0102-103]),
	generate, based on the correlation [current business need/relation with sales/ “hygiene requirements” goal and the subsystems of the unit 20 which is relationship/correlation between the devices/subsystems of the unit 20 and the production goal such as maintaining temperature or cooking time. The server computer 20 knows the current business relation], a first control instruction [commands from the remote computer 202] and a second control instruction commands from the local plc based computer 206] that are configured to, in response to execution on the cloud-based industrial controller and the local industrial controller, respectively cause the cloud-based industrial controller and the local industrial controller to perform coordinated [by operating both the local and remote computers achieving of “maintains the desired standards such as cooking time, cooking temperature and the like”] control of the first portion and the second portion of industrial automation system to bring [the actions performed by the two controllers (computer 206 & 202) are to solve the problem of “operate according to established standards so as to maintain the reputation of the chain's brand name”. Thus, the functions of the fig. 5 & associated texts allows to satisfy the intended result of bringing a performance metric of the automation system within a define baseline] a performance metric of the industrial automation system within a defined baseline associated with the production goal ([0004, 0009, 0096-0105]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Hatzor and Maturana because they both related to monitoring of pluralities of activities of at least an industrial enterprise having pluralities of sub-systems by coordinating a local controller and a cloud based controller and (ii) modify the system of Maturana to generate, based on the correlation, a first control instruction and a second control instruction that are configured to, in response to execution on the cloud-based industrial controller and the local industrial controller, respectively, cause the cloud-based industrial controller and the local industrial controller to perform coordinated control of the first portion and the second portion of industrial automation system to bring a performance metric of the industrial 

	Regarding claim 3, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller interfaces with the local industrial controller over a public network of the at least one communication network (Maturana, [0108], fig. 5 of Hatzor).

	Regarding claim 4, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to send the second control instruction [“information” used by the industrial controller/local controller 

	Regarding claim 9, Maturana in view of Hatzor further teaches the system of claim 1, wherein the analytics component is further configured to generate a recommendation message [“the notification 1114”] defining a modification [to address detected “actionable condition”] to an operation of the industrial automation system predicted to bring the performance metric within the defined baseline, and to send the recommendation message to a client device (Maturana, fig. 11, [0079-0081]).

	Regarding claim 11, Maturana in view of Hatzor further teaches the system of claim 1, wherein the computer-executable components further comprise:
	a virtualization component [“a set of virtual servers”] configured to generate the cloud-based industrial controller as a virtualized industrial controller based at least in part on a virtualization result of an analysis of at least a portion of the industrial data [using the data of the cloud storage like storage 1224] (Maturana, [0082], figs. 11- 12 & associated texts).
	
	Regarding claim 12, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller operate in parallel with the local industrial controller to facilitate control of the industrial process automation system (Maturana, [085] performing “coordinated analytics” and Hatzor’s [0097], “the remote computer take over the control of the local computer” means the virtualized controller 

	Regarding claim 13, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller operates in parallel with the local industrial controller to facilitate control of the industrial automation system at least until a determination that operation of the industrial automation system is in accordance with a defined control criterion [depending on business needs, both the controllers (local and remote) can be operated in parallel fashion or independent fashion] (Maturana, [0085] & Hatzor [0097, 0101]).

	Regarding claim 14, Maturana in view of Hatzor further teaches the system of claim 11, wherein the virtualization component is configured to generate a virtualized industrial automation system comprising one or more virtualized devices [“one or more controller tags” and “relevant data tags”] that correspond to the one or more devices of the industrial automation system based at least in part on the virtualization result (Maturana, [0056, 0072]).

	Regarding claim 18, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to
	determine [reading of the “collected data identifying the equipment
(e.g., device type, brand, model, etc.)”] at least one of a manufacturer or a model number of the local industrial controller based on information retrieved from the local industrial controller (Maturana, [0090]),
	translate [the cloud platform providing “provide software as a service, removing the burden of software maintenance, upgrading, and backup from their customers” can be understood by PHOISTA as performing translation from standard form so that the sent software used for upgrading can be compatible with the specific machine of the plant. The “configuration data” stored at the cloud can be in standardized as can be clear to PHOSITA so that it can be used for different devices of different enterprises], based on at least one of the manufacturer or the model number, a control algorithm stored on the cloud platform in a controller-agnostic format to a controller-specific format to yield the control program (Maturana, figs. 1, 3, 12, [0049-0050, 0061, 0090]), and
	send [fig. 1 shows various data can be transmitted to the industrial device from the cloud which can be “programming changes” as can be clear to PHOSITA based on the disclosure of Maturana] the control program to the local industrial controller (Fig. 1, [0050]).
	
	Regarding claim 20, Maturana in view of Hatzor further teaches the system of claim 1, wherein an industrial device [e.g., device 216 or any other device of the facility] of the one or more devices is integrated with or associated with a cloud gateway component [agent 208] that sends a subset [data of the motor 216 or data of the device that uses cloud’s agent to communicate with the cloud] of the data from the industrial 

	Regarding claim 21, Maturana in view of Hatzor further teaches the system of claim 1, wherein the data comprises at least one of data [“industrial data”] relating to an industrial device of the one or more devices, data relating to [[the]] an industrial process performed by the industrial automation system, data relating to an industrial asset, data relating to a network-related device of the one or more devices that facilitates data communications associated with the industrial automation system, data relating to an interrelationship between two devices of the one or more devices, data relating to an operating system associated with the industrial automation system, data relating to software associated with the industrial automation system, or data relating to firmware associated with the industrial automation system (Maturana, [0088]).
	
	Regarding claim 22, Maturana in view of Hatzor teaches invention of this claim for the similar reasons as in claim 11 because this is a method claim reciting similar limitations as claim 1.

	Regarding claim 24, Maturana in view of Hatzor further teaches the method of claim 22, wherein the sending comprises sending, by the virtualized industrial controller, the second control instruction to the local industrial controller over a public network [“public networks such as the internet”] of the at least one communication network (Maturana, [0109] & fig. 5 of Hatzor).

	Regarding claim 25, Maturana in view of Hatzor further teaches the method of claim 22, wherein the sending comprises sending, by the virtualized industrial controller, the supplemental second control instruction to the local industrial controller via a cloud gateway device (Fig. 2 of Maturana & [0101], fig. 5 of Hatzor).

	Regarding claim 27, Maturana in view of Hatzor further teaches the method of claim 22, wherein the generating the first control instruction and the second control instruction comprises:
	determining, by the virtualized industrial controller, a change to an operation of the industrial automation system that will move the performance metric within the defined baseline based at least in part on the analysis of the data, and generating the first control instruction and the second control instruction to implement the change (Maturana, fig. 12, [0090] & Hatzor, [0097-0101], In the combination, using of the virtual services 1206 to operate the plant facility by modifying control responsibility to the local and virtual services as needed to implement “suggested process changes to improve product throughput, or other such recommendations”).
	
	Regarding claim 28, Maturana in view of Hatzor further teaches the method of claim 22, further comprising:
	generating, by the virtualized industrial controller based on the analysis of the data, a recommendation message [“generate recommendations that are likely to improve one or more identified performance metrics”] that recommends a modification to an operation of the industrial automation system predicted to move the performance metric within the defined baseline; and sending, by the virtualized industrial controller, the recommendation message to a client device (Maturana, [0090]).
	
	Regarding claim 30, Maturana in view of Hatzor further teaches the method of claim 22, further comprising:
	generating, by the cloud platform system [“cloud platform 1220”] the virtualized industrial controller [“one or more of the cloud-based agents 1202 can push an on-premise request”] based at least in part on a virtualization result of an analysis [“agents 1202 can be deployed by analysis application”] of at least a portion of the data [stored data of the cloud storage like storage 1224 which includes data sent from the facility] (Maturana, [0085, 0094]).

	Regarding claim 34, Maturana in view of Hatzor further teaches the method of claim 22, further comprising: 
	generating, by the virtualized industrial controller, the control program [“control program” and “recommended programming changes” used by the PLC type of the local controller] to be executed on the local industrial controller ([0003, 0090]), 
	wherein the generating the control program comprises:
	determining [cloud platform reading of the “collected data may include… brand, model”], by the virtualized industrial controller, at least one of a manufacturer model, etc.”] or a model number of the local industrial controller based on information retrieved from the local industrial controller (Maturana, [0090]); and 
	translating, by the virtualized industrial controller based on the at least one of the manufacturer or the model number, a controller-agnostic control algorithm stored on the cloud platform system from a controller-agnostic format to a controller-specific format to yield, as the control program, a translated control algorithm that is executable by the local industrial controller (Maturana, figs. 1, 3, 12, [0049-0050, 0061, 0090], please refer to claim 18 for additional explanation).

	Regarding claims 36 & 38, Maturana in view of Hatzor teaches invention of these claims for the similar reasons as in claims 1 & 39 respectively.

	Regarding claim 39, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to:
	in response to a determination that the local industrial controller has become incapable [e.g., “a failure occurs”] of controlling the industrial automation system, assume [“the remote computer take over the control of the local computer carry out the required functions” suggests that when failure occurred to the local controller, its responsibilities can be performed by the services of cloud platform in the combination] control of the first portion of the industrial automation system (Hatzor, [0097, 0101]).

Regarding claim 40, Maturana in view of Hatzor further teaches the method of claim 22, further comprising:
	in response to determining that the local industrial controller has faulted, assuming, by the virtualized industrial controller, control of the first portion of the industrial automation system (Maturana, [0050] & Hatzor, [0097-0101]).

	Regarding claim 41, Maturana in view of Hatzor further teaches the system of claim 1, wherein the production goal is at least one of reduction of energy costs associated with the industrial automation system, increase of production output by the industrial automation system [“particular metrics of system performance”], reduction of maintenance downtime for the industrial automation system, achievement of a revenue goal associated with the industrial automation system, or achievement of an efficiency goal [“high operational standards such as hygiene and security”] (Maturana, [0090] & Hatzor, [010, 108]).

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana in view of Hatzor as applied to claims 1/22 above, and further in view of Zeif et al. (US 20030167238 A1, hereinafter Zeif). Zeif is reference of the record.
Regarding claim 44, Maturana in view of Hatzor teaches the system of claim 1, wherein the correlation is a first correlation [one of the trend out of many “trends” that are identified] ([0090]) but fails to teach remaining features of the claim.
Zeif teaches a cloud/server computer system ["processor of a computing station" like 230/810/950] collecting pluralities of internal data and processing/analyzing of the [generating of the efficiency for different data] between internal data (A[0033, 0037, 0057, 0148]). More specifically, Zeif teaches a system comprising an analytic component [“data analyzer module 135”] that is further configured to determine, based on analysis of the data, a second correlation [“efficiency”] between presence of an employee at the plant facility and a positive operation outcome of the industrial automation system, and to send [“management may use this data to track individual employee performance for various purposes”] a notification identifying the second correlation to a client device ([0099, 0119- 0125]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Zeif and Maturana in view of Hatzor because they both related to remotely monitoring activities of an industrial enterprise and use the analytic component of the Maturana in view of Hatzor to determine second correlation between the focusses of attention and a positive operation outcome of the industrial automation system, and to send a notification identifying the second correlation to a client device as in Zeif. Doing so the manager of the facility can take corrective actions to improve the overall efficiency of the facility (Zeif, [0125]).
Regarding claim 45, Maturana in view of Hatzor teaches the system of claim 1, wherein the correlation is a first correlation [one of the trend out of many “trends” that are identified] ([0090]) but fails to teach remaining features of the claim.
	Zeif teaches a cloud/server computer system ["processor of a computing station" like 230/810/950] collecting pluralities of internal data and processing/analyzing of the [generating of the efficiency for different data] between internal data (A[0033, 0037, 0057, 0148]). More specifically, Zeif teaches the analytics component is further configured to determine, based on analysis of the data  [data about particular post and particular employee] and attention data [“active time”] that tracks focuses of attention of employees in connection with operation of the industrial automation system, a second correlation [e.g., efficiency 981] between the focusses of attention and a positive operation outcome of the industrial automation system, and to send a notification [“management may use this data to track individual employee performance for various purposes”] identifying the second correlation to a client device (figs. 16a - 16d, [0119- 0125]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Zeif and Maturana in view of Hatzor because they both related to remotely monitoring activities of an industrial enterprise and use the analytic component of the Maturana in view of Hatzor to determine second correlation between the focusses of attention and a positive operation outcome of the industrial automation system, and to send a notification identifying the second correlation to a client device as in Zeif. Doing so the manager of the facility can take corrective actions to improve the overall efficiency of the facility (Zeif, [0125]).
	
	Claims 43 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana in view of Hatzor as applied to claim 1 above, and further in view of Katz et al. (US 20030033179 A1, hereinafter “Katz” [reference of the record]).
	
	Regarding claim 46, Maturana in view of Hatzor teaches all the features of the claim 1 as discussed above but fails to teach additional features recited by the claim 46.
	Katz teaches a cloud platform [VCI 28] comprising a collection component that is configured to collect data form an enterprise [“internal data” 30, fig. 4] and extrinsic data [“external data 32”] (figs. 2-4). Specifically, Katz teaches the collection component is further configured to collect extrinsic data [“External data 32”] from one or more extrinsic sources [news 70, suppliers 60, product databases 62 etc.,] that are external to the industrial facility, wherein the extrinsic data indicates at least one of a forecasted weather condition [“as a hurricane or other weather or catastrophic or other event”], a price of energy, a shipment schedule for materials used by the industrial process, or an order for product produced by the industrial automation
system, the analytics component is configured to determine [zero production because of ‘destroys a major manufacturing facility”], as the correlation, a correlation between the data, the extrinsic data, and the production goal ([0044, 0049, 0366, 0368]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Katz and Maturana in view of Hatzor because they both related to a server providing various cloud side monitoring services to one or more industrial enterprise and have the cloud platform of the Maturana in view of Hatzor to collect and analyze extrinsic data as in Katz. Doing so the cloud platform of the Maturana in view of Hatzor can identify and offer solution (e.g., “need additional purchases, supplies and/or suppliers for the products”) to disruptions on production outputs caused by external events to the affected enterprises (Katz, [0370]). 

	Regarding claim 43, Katz in the above combination further teaches the system of claim 46, wherein the extrinsic data further comprises news [“VCI system 28 extracts
and/or receives news”] determined to be relevant to operation of the industrial automation system ([0370]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  [0097], “each of the control computers is assigned a program logic control (PLC)” (emphasis added). Thus, both the local and remote computers have control program that generate control instructions to perform the respective functions.
        2 Only the second option is mapped due to recitation of “or”.